



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Jordan, 2012
    ONCA 364

DATE: 20120530

DOCKET: C54028

Juriansz, Watt and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Sean Jordan

Applicant/Appellant

Patrick Leckey, for the appellant

Philip Perlmutter, for the respondent

Heard: May 30, 2012

On appeal from the decision of the Summary Conviction
    Appeal Court dated July 8, 2011 by Justice John B. McMahon of the Superior
    Court of Justice dismissing the appeal from the conviction entered on October
    26, 2010 by Justice K. Wright of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

This application for leave to appeal has no significance to the
    administration of justice beyond the facts of the case.  Nor does the proposed
    appeal have any merit.  Application dismissed.


